Title: From Thomas Jefferson to Robert Lawson, 31 August 1797
From: Jefferson, Thomas
To: Lawson, Robert


                    
                        Dear Sir
                        Monticello Aug. 31. 97.
                    
                    I have to acknolege the receipt of your favor of June 27. and to assure you of my sincere dispositions to render you the service therein desired, in the best way in my power. This cannot be however to any effect during my absence from Philadelphia. But on my return to that place at the meeting of Congress I shall be able to interest those on behalf of your son whose applications at the war office will be favorably received. In the mean time as you mention your acquaintance with Genl. Wilkinson, it would be adviseable that a recommendation should originate with him, as he is at the head of the military, and particularly situated to be informed of the merits of your son: and if I am apprised when his recommendation comes to Philadelphia I will take measures to promote it’s success. I am happy in this occasion of recalling to memory antient times when we acted together in a virtuous cause, in hoping that you continue in good health, and subscribing myself Dear Sir Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                